Citation Nr: 1727246	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-27 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent, prior to April 20, 2015, and in excess of 60 percent, after April 20, 2015, for service-connected residuals of prostate cancer, to include urinary incontinence and erectile dysfunction associated with herbicide exposure.

2.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Sico, Asociate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 through April 1968, with service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal, from an assigned disability rating, a claim for a TDIU will be considered part of the claim for an increased rating.  Rice v. Shinseki, 20 Vet. App. 447 (2009).  

Here the evidence suggests that the Veteran may be unemployable as a result of his service-connected disabilities, as reflected in his letter of December 2016 to VA.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

The issue of entitlement to a TDIU, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c)  38 U.S.C.A. § 7107(a)(2).





FINDINGS OF FACT

1.  Voiding dysfunction and erectile dysfunction are the predominant residuals of the Veteran's prostate cancer.  

2.  Prior to April 20, 2015, the Veteran's prostate cancer residuals were manifested by daytime voiding interval of one to two hours, and awakening to void two times per night and erectile dysfunction.  

3.  Subsequent to April 20, 2015, the Veteran's prostate cancer residuals have been manifested by daytime voiding once per hour, awakening to void more than four times per night, and wearing of absorbent materials that require changing more than four times per day; and continued erectile dysfunction; without evidence of renal dysfunction or active cancer.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent, prior to April 20, 2015, for the residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  The criteria for a rating in excess of 60 percent, after April 20, 2015, for the residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).
For increased-rating disability claims, VA has a duty to notify the Veteran that to substantiate such a claim, he or she should provide, or ask the VA to obtain medical or lay evidence, demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on his or her employment.  38 U.S.C.A. § 5103(a).  

VA also has a duty to assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

By way of a letter sent to the Veteran in July 2008, the Veteran was informed of the information and evidence necessary to substantiate his claim.  The Veteran was also advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  Thus, VA's duty to notify with regard to the Veteran's increased rating claim has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and private medical records in support of the claim.  The Board has also obtained VA treatment records and VA examination reports from January 2009 and December 2016.  Accordingly, the Board may proceed to address the merits of the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can be practicably determined, the average impairment of earning capacity resulting from such diseases and injuries, and their residual conditions, in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
The Veteran's residuals of prostate cancer are evaluated pursuant to Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system.  This provides that the residuals after surgical, chemotherapy or other treatment with no recurrence or metastasis, as here, are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

The Veteran's postoperative residuals of prostate cancer do not include kidney disease or renal dysfunction.  As such, the pertinent rating criteria to be used are those involving voiding dysfunction which in turn is based on urine leakage, frequency or obstructed voiding.  

With respect to urine leakage, a 20 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  An evaluation of 60 percent is assigned whenever there is a requirement for use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  This is the highest rating for urine leakage.  

In cases of urinary frequency, a 10 percent evaluation is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.  This is the highest rating for urinary frequency.  

In cases of obstructed voiding, a 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  This is the highest rating for obstructed voiding.  

Here, in March 2005, a private medical provider diagnosed the Veteran with prostate cancer which required a surgical removal of his prostate.  The Veteran by July 2005 completed radiation therapy with his private medical provider for his prostate cancer and the cancer has remained in remission.

In January 2009, a VA examination was conducted.  The examiner noted that the Veteran has residual complications from prostate problems, to include urinary incontinence and erectile dysfunction.  The examiner stated the Veteran reported the malignancy was in remission.  The Veteran further reported the residuals namely urinary incontinence and erectile dysfunction.  It was stated that during the day the Veteran urinates six times at intervals of two hours, and during the night he urinates four times at intervals of two hours.  It was reported that he has problems starting urination and his urine flow is hesitant.  It was opined that the Veteran does have urinary incontinence that does not require any usage of a pad or any absorbent material.  Nor does he require the usage of any appliance.  

Thus, the Veteran has been rated at a 20 percent disability for his dysfunction prior to April 20, 2015.  His symptoms as reported are within the criteria for a 20 percent rating.  As such, an initial rating in excess of 20 percent for service connected residuals of prostate cancer prior to April 20, 2015, is not warranted.  38 C.F.R. § 4.115a, Diagnostic Code 7528.

The Veteran then in December 2016 returned to VA for an examination.  The examiner noted that the Veteran exhibited urinary leakage, urinary frequency and hesitancy, decreased force of stream, erectile dysfunction, and constant pain to the abdomen, back, and scrotum.  The Veteran's voiding dysfunction was described in terms of frequency of voiding, that is every hour in the daytime, and five or more times, during the night.  Further, it was stated the Veteran now has to use absorbent pads that must be changed more than 4 times per day, and his erectile dysfunction has continued.  

Therefore, the Veteran after April 20, 2015, has a rating of 60 percent for this time period.  In this regard, the Board notes that the Veteran's predominant residual is voiding dysfunction with urinary leakage.  A 60 percent rating is the maximum rating allowable for these conditions.  There is no evidence in the record that the Veteran suffers from renal dysfunction or that he has active cancer.  Therefore, from April 20, 2015, a rating in excess of 60 percent is denied.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

With respect to erectile dysfunction, the Veteran has been assigned special monthly compensation due to this condition, and as the record does not show any penis deformity or testicular atrophy, no other compensation for that condition is warranted.  See Diagnostic Codes 7522, 7523.  


ORDER

Entitlement to an initial rating in excess of 20 percent, prior to April 20, 2015, for service connected residuals of prostate cancer is denied.

Entitlement to a rating in excess of 60 percent, after April 20, 2015, for service connected residuals of prostate cancer is denied.


REMAND

On remand as to entitlement to TDIU, the AOJ should provide the Veteran with notice regarding the information and evidence necessary to substantiate a TDIU.  The Veteran should be asked to complete and return to VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and allow him an opportunity to identify any outstanding treatment records referable to such claim.  Any further development as may become indicated, also should be accomplished.  

Accordingly, the case is REMANDED for the following action:
	
1.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU. The letter should also request that he complete a VA Form 21-8940, to facilitate the information needed to substantiate the claim of TDIU.  Any additional development as may become indicated should be accomplished.  

2.  After completing the above action for entitlement to a TDIU, the claims should be adjudicated.  If the full benefit sought with regard to the claim is denied, the Veteran and his representative should be provided a supplemental statement of the case.   An appropriate period of time should be allowed for a response, after which the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


